Exhibit 21 Subsidiaries of Registrant Name of Company Jurisdiction of Incorporation Synergetics, Inc. Missouri Synergetics IP, Inc. Delaware Synergetics Delaware, Inc. Delaware Synergetics Development Company, L.L.C. Missouri (Wholly Owned Subsidiary of Synergetics, Inc.) Synergetics Germany GmbH Germany (Wholly Owned Subsidiary of Synergetics Delaware, Inc.) Synergetics Italia, Srl Italy (Wholly-Owned Subsidiary of Synergetics Delaware, Inc.) Synergetics Surgical Australia PTY, Ltd. Australia (Wholly Owned Subsidiary of Synergetics Delaware, Inc.) Synergetics France, SARL France (Wholly Owned Subsidiary of Synergetics Delaware, Inc.)
